MacLean, J.
Under allegations in oral pleadings of fraud and deceit the plaintiffs testified to statements of Lazar Abramsohn, in the presence of his two sons, and codefendants Meyer and Samuel, respecting their being partners in business and further to statements as made by Lazar, the father, not in the presence of his sons, as to his and their means and standing to obtain credit with the plaintiffs upon the purchase of merchandise. Having thereby, as evidenced by the judgment, established to the satisfaction of the learned justice, the partnership and that goods were obtained for the use of the firm by fraud of one of its members, it was proper to hold that the other partners by receiving and participating in the use of the goods adopted the fraudulent acts of the one who obtained them, and were in the same situation in reference to the rights of the vendors of the goods as if they had directed the senior partner to procure the goods or had concurred in the transaction. Coman v. Allen, 21 How. Pr. 114. The fact that some of the goods were obtained six months after the credit was induced by the representations found herein to be fraudulent does not aid the defendants. Bradley v. Seaboard Nat. Bank, 167 N. Y. 427, 430. Hor will it avail the defendant that, saving his own appearance, there was no contradiction of his statement that he had not reached his majority at the time of the transaction, for the learned justice was not bound to believe the assertion of him, an interested party. Garbarsky v. Simkin, 36 Misc. Rep. 195.
Judgment affirmed, with costs to the respondents.
Freedman, P. J., and Blanchard, J., concur.
Judgment affirmed, with costs.